ORDER
Petitioner John Monkman has filed a Petition for Review of a Special Action Decision of the Arizona Court of Appeals and a Request for Interlocutory Stay of the Proceedings or, in the Alternative, for Expedited Special Action Hearing and Decision. Real Party in Interest Rudi Apelt has filed a response to the request for stay or expedited decision.
IT IS ORDERED that the request for interlocutory stay is denied, as petitioner has not satisfied the requirements for a stay under Rule 5 of the Arizona Rules of Procedure for Special Actions.
IT IS FURTHER ORDERED that the request for expedited decision on the petition for review of a special action decision of the Arizona Court of Appeals is granted.
IT IS FURTHER ORDERED that the petition for review is denied, as petitioner has not established that the Court of Appeals abused its discretion in declining to accept special action jurisdiction.
A panel composed of Chief Justice McGre-gor, Vice Chief Justice Berch and Justice Bales participated in the determination of this matter.
For the Court:
/s/ W SCOTT BALES
W SCOTT BALES, Justice.